The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Species I, claims 1-8 in the reply filed on 5/2/2022 is acknowledged. Accordingly, claims 9-20 have been withdrawn.
Interpretation under 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim limitations "duty power module" and “damage limitation mode manager” have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use a generic placeholder “module” and “manager”, respectively, coupled with functional language without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1, 2, 8 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
Duty power module: Par [46] of applicant’s published disclosure defines duty power module(s) as static or dynamic universal power supply (UPS), switchgear that takes power directly from utility or standby generator, or any other power source equipment. Thus, this limitation will be interpreted as being directed to these definitions and “equivalents thereof”. Id.
Damage limitation (DL) mode manager: pars [202, 209-210, 220] of applicant’s published disclosure define the Damage limitation (DL) mode manager as a controller that controls the STS switches/load center switches. Thus, this limitation will be interpreted as being directed to these definitions and “equivalents thereof”. Id.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al. (9,720,476) in view of Toy (6,191,500 B1) in further view of Kong et al. (10,175,737 B1).
	Regarding Claim 1,
Nguyen (fig.2) teaches an adaptable redundant power (ARP) platform for a block redundant infrastructure (intended use), comprising: 
	a plurality of load centers (plurality of items 22);
	a plurality of duty power module (DPMs) (plurality of UPSes items 210), each configured to power an associated load center (Col.11, lines 38-42, 48-50; each UPS 210 is configured to/has the ability to power an associated load center 22), wherein each load center includes at least one unique load center switch (fig.2, each load center has at least one unique load center switch 216) coupled between the load center (222) and the associated DPM (210s) via a preferred setting (PS) input (see fig.2, Col.12, lines 21-22, “primary power input” of each ATS 216);
	a reserve DPM (item 260) coupled to each of the load centers (222) via an alternate setting (AS) input (“secondary power input”) on each load center switch (216, Col.12, lines 21-27), wherein each load center switch (each 216) includes a transfer mechanism configured to transfer power from the PS input to the AS input in response to a failure of the associated DPM (Col.12, lines 1-3; the ATS 216 is “configured to”/has the ability to transfer from the primary power PS input of ATSes 216 to the secondary AS input in response to a failure of in response to a failure of “one or more components of primary power side 202” which includes associated DPM 210); and
	a plurality of standby generators (items 206, 256) provides backup power to the DPMs (210) and reserve DPM (260, Col.11, lines 59-63; generators 206 provide backup power to each DPM 210 and generator 256 provides backup power to reserve DPM 260).
	Nguyen does not explicitly disclose the plurality of standby generators are coupled to a shared generator bus.
	Toy (figs.3-4), however, teaches the plurality of standby generators (320A-320C) are coupled to a shared generator bus (see fig.4, shared bus 450 connecting all of the generators).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Nguyen to that of Toy of using a shared generator bus for all generators in order for the generators to be shared equally across all UPSes, which in turn makes the system more robust- one generator failure would not mean the entire primary (or reserve) system has to be disabled.
	The combination does not explicitly disclose wherein each load center has a priority, a damage limitation (DL) mode manager that, in response to a detected failure of at least one standby generator, disables the transfer mechanism of a designated load center switch based on the priority of an associated load center. 
	Kong (figs.1-3), however, teaches each load center (144) has a priority (Col.2, lines 37-39), a damage limitation (DL) mode manager (Col.3, line 55-61, 66 to Col.4, line 19 and Col.8, lines 55-64; the fault detection circuitry and power management system 332 that prevents/disables the transfer mechanism of the lower priority load center) that, in response to a detected failure of at least one standby generator (generator 104 of primary system 102, Col.5, lines 9-16, “there may be situations where generator 104 fails or some other component of the primary power system 102 fails so that the primary power source is no longer available to supply power to the computing systems. Therefore, a reserve power system can provide power for such a situation), disables the transfer mechanism of a designated load center switch (designated ATS 142) based on the priority of an associated load center (144, Col.3, lines 55-61, 66 to Col.4, line 19 and Col.5, lines 51-53, 60-64; Kong teaches disabling/preventing the transfer mechanism of a designated load center switch 142 based on the load center being a lower priority. For example, when one generator fails, the loading on the remaining generators in the backup system increases and becomes more loaded. Kong’s detection of backup loadings and disabling the transfer mechanism of a designated load center switch based on load center is in effect obviously in “response to a detected failure of at least one standby generator”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of the combination to that of Kong in order to avoid overloading the combination’s reserve system by preventing/disabling the transfer of lower priority load center(s) while allowing the higher priority load centers to switch to the combination’s reserve system so that they continue to receive power.
Examiner note:  Claim 1 recites “in response to a detected failure” – but nowhere does the claim recite the structure to actual detect the at least one generator failure. That a “detected failure” does not impart any narrowing structure or functionality. Applicant is encouraged to amend the claim to actually claim the structure that actually detects a failure in at least one standby generate before reciting “in response to a detected failure”.
Regarding Claim 2,
The combination teaches the claimed subject matter in claim 1 and the combination further teaches wherein the platform comprises N load centers (Nguyen, fig.2, N load centers 222), N DPMs (Nguyen, N DPMS 210), and N+1 standby generators (Nguyen, fig.2, N+1 standby generators 206, 256, Toy, figs.3-4, 320A-320C and Kong, figs.1-2, 104 and 204, Col.5, lines 60-63), and wherein the N load centers have priority of 1 to N (Kong, figs.1-2, Col.10, lines 51-53).
Regarding Claim 3,
The combination teaches the claimed subject matter in claim 1 and the combination further teaches wherein, in response to a detected failure of one standby generator, the transfer mechanism of the load center switch associated with a lowest priority of the load center is disabled (Kong, Col.3, lines 55-61, 66 to Col.4, line 19 and Col.5, lines 9-16, 51-53, 60-64;  “there may be situations where generator 104 fails or some other component of the primary power system 102 fails so that the primary power source is no longer available to supply power to the computing systems. Therefore, a reserve power system can provide power for such a situation.
Kong teaches disabling/preventing the transfer mechanism of a designated load center switch 142 based on the load center being a lower priority, which obviously includes a “lowest priority”. For example, when one generator fails, the loading on the remaining generators in the backup system increases and becomes more loaded. Kong’s detection of backup loadings and disabling the transfer mechanism of a designated load center switch based on load center priority is in effect obviously in “response to a detected failure of one standby generator”). 	    
Regarding Claim 8,
The combination teaches the claimed subject matter in claim 1 and the combination further teaches wherein the DL mode manager includes a predefined scheme for disabling transfer mechanisms and disconnecting load center switches based on priority and detected standby generators (Toy, figs.3-4, Col.8, 59-61, Kong, Col.3, line 55-61, 66 to Col.4, line 19, Col.5, lines 9-16,  Toy teaches if the generator fails, the load shedding control system/DL mode manager disconnects the lowest priority load(s) and Kong teaches in response to a detected failure of generator 104 and the loading of the reserve system increasing, disabling/preventing the transfer mechanism of a designated load center switch 142 based on the load center being a lower priority. Thus, the combination generally teaches a predefined scheme for disabling transfer mechanisms and disconnecting load center switches based on priority and detected generator failures).
Examiner Note: Claim 8 generally recites a “predefined scheme” for disabling transfer mechanisms and disconnecting load centers based on priority and generator failures. Claim 8 does not explicitly define the scheme and how each number of failed generators would result in different actions to be taken for each prioritized load center.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al. (9,720,476) in view of Toy (6,191,500 B1) in further view of Kong et al. (10,175,737 B1) in further view of Lathrop et al. (2016/0226235 A1).
Regarding Claim 5,
The combination teaches the claimed subject matter in claim 1 and Nguyen further teaches wherein each load center (222) includes one unique load center switch switches (216) coupled between the load center (222) and the associated DPM (210) via PS inputs (Nguyen, see fig.2, primary power inputs of 216).
The combination does not explicitly disclose a second unique load center switch.
Lathrop (fig.1), however, teaches a second unique load center switch (item 8) coupled between the load center (14) and the associated primary source (10) via PS input (16) of the first unique load center switch (4, pars [30, 34]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of the combination to add a second unique load center switch between each load center and the associated DPM via PS inputs in order to dynamically and separately control the connection and disconnection of each load center based on its power draw while connected to either the associated primary DPM or reserve DPM.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al. (9,720,476) in view of Toy (6,191,500 B1) in further view of Kong et al. (10,175,737 B1) in further view of Mondal (2015/0194842 A1).
	Regarding Claim 6,
The combination teaches the claimed subject matter in claim 1 and the combination further teaches wherein each DPM and reserve DPM have the same designated capacity (Toy, Col.12, lines 57-58; each UPS module 360 has a capacity of 750 KVA and 675 KW). Thus, for each DPM/UPS and reserve DPM/UPS in the combination, their designated capacity would obviously be the same.
The combination does not explicitly disclose each load center has a design capacity equal to the designated capacity of the DPM.
Mondal, however, teaches it is known in the art for a load (1570) to have a design capacity equal to the designate capacity of the DPM (par [100]; “The IT cooling capacity of the CDU 1570 is around 350 KW. Therefore, the UPS rating should be around that range for optimum operation”).
Thus, the combination of references matching the design capacity of the load center to be equal to the designated capacity of the DPM and reserve DPM capacity.
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of the combination to that of Mondal so that each load center has a design capacity equal to the designated capacity of each DPM and reserve DPM because selection of values of components and operational levels for an electronic device are engineering decisions based upon the system’s intended use and the expected requirements of the other systems with which it will interface.  See MPEP §2144.04(IV)(A).  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al. (9,720,476) in view of Toy (6,191,500 B1) in further view of Kong et al. (10,175,737 B1) in further view of Mondal (2015/0194842 A1) in further view of Frampton (2015/0180280 A1).
	Regarding Claim 7,
The combination teaches the claimed subject matter in claim 6 and the combination further teaches wherein all of the standby generators are configured to support one DPM at a maximum input load (Nguyen, Col.11, lines 48-49, 59-61 and Toy’s shared generator bus 450 connecting all generators in the combination to the DPM. Modified Nguyen teaches the generators provide power to the DPM 210 and thus are “configured to”/have the ability to support one DPM at a maximum input load).
The combination does not explicitly disclose all of the standby generators have an equal standby capacity. 
Frampton (fig.5), however, teaches all of the standby generators (101a-101c, pars [12, 34]) have an equal standby capacity (par [51]; capacity of each generator is 14 kW).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of the combination to that of Frampton’s of all generators having equal standby capacity, because sizing generators and having them all have equal capacity is an obvious design choice based on the intended design of the system and is well within the level of ordinary skill in the art. 
Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims (i.e. claims 2 and 3).
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claim 4, the prior art of record, taken alone or in combination, does not teach the specific details of “wherein, in response to a detected failure of two standby generators, the transfer mechanism of the load center switch associated with a second lowest priority load center is disabled, and the load center switch associated with the lowest priority load center is disconnected from the lowest priority load center.” These limitations in combination with the base claim and intervening claims 2 and 3 renders the claim non-obvious over the prior art of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASEM MOURAD whose telephone number is (571)270-7770. The examiner can normally be reached M-F 9:00-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571)272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RASEM MOURAD/Examiner, Art Unit 2836                                                                                                                                                                                                        
/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836